UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

LINDA C. FERGUSON,
Plaintiff-Appellant,

v.
                                                                        No. 98-1813
KENNETH S. APFEL, COMMISSIONER OF
SOCIAL SECURITY,
Defendant-Appellee.

Appeal from the United States District Court
for the Middle District of North Carolina, at Greensboro.
Frank W. Bullock, Jr., Chief District Judge.
(CA-96-763-2)

Submitted: February 26, 1999

Decided: March 24, 1999

Before WIDENER and ERVIN, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Marilyn L. Allen, Greensboro, North Carolina, for Appellant. Frank
W. Hunger, Assistant Attorney General, Walter C. Holton, Jr., United
States Attorney, Gill P. Beck, Assistant United States Attorney, Mary
Ann Sloan, Chief Counsel, Region III, Dennis R. Williams, Deputy
Chief Counsel, Ronald L. Paxton, Assistant Regional Counsel, Cheryl
Nikonovich-Kahn, Assistant Regional Counsel, Office of General
Counsel, SOCIAL SECURITY ADMINISTRATION, Atlanta, Geor-
gia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Linda C. Ferguson appeals the district court's order entering sum-
mary judgment for the Commissioner of Social Security. The district
court adopted the recommendation of the magistrate judge that the
Commissioner correctly found that Ferguson was disabled from
March 30, 1992, until her disability ceased on December 15, 1993.
Ferguson contends that her disability did not end. Because the Com-
missioner's decision is supported by substantial evidence and the cor-
rect law was applied, we affirm.

I

Ferguson was born on December 28, 1942. She completed the
ninth grade. Past relevant work experience was as a sewing machine
operator. She alleged disability commencing on May 30, 1992, due
to back problems. She applied for disability insurance benefits on
April 16, 1993. Her application was denied initially and on reconsid-
eration.

At a hearing on her application, Ferguson and a vocational expert
(VE) testified. The administrative law judge (ALJ) concluded that
Ferguson's disability ceased as of December 15, 1993. While she
remained disabled from her past work, she retained the residual func-
tional capacity to perform light work as long as the work did not
require lifting more than twenty pounds or stooping and bending
repetitively. Additionally, any jobs that Ferguson performed had to
allow her to change posture periodically.

                    2
Based on Ferguson's age, education, work experience, and residual
functional capacity, the regulations would direct a finding of not dis-
abled. See 20 C.F.R. Part 404, Subpart P, App. 2, § 202.11 (1997).
However, because Ferguson suffered from pain, a nonexertional
impairment, the regulations were not conclusive, but served only as
a guide, and the VE's testimony was necessary. See Walker v. Bowen,
889 F.2d 47, 49-50 (4th Cir. 1989). Here, the VE testified that jobs--
including light fixture assembler, lamp shade assembler, and final
inspector--existed in significant numbers in Ferguson's region of
North Carolina. Therefore, Ferguson was not disabled. The Appeals
Council upheld this decision, which became the final decision of the
Commissioner.

Ferguson then filed this action in the district court. A magistrate
judge recommended affirming the Commissioner's decision. Over
Ferguson's objections, the district court adopted the recommendation
and entered judgment for the Commissioner. This appeal followed.

II

We must uphold the factual findings of the Commissioner if they
are supported by substantial evidence and were reached through
application of the correct legal standard. See 42 U.S.C.A. § 405(g)
(West Supp. 1998); Coffman v. Bowen, 829 F.2d 514, 517 (4th Cir.
1987). Substantial evidence is "such relevant evidence as a reasonable
mind might accept as adequate to support a conclusion." Richardson
v. Perales, 402 U.S. 389, 401 (1971) (internal citation omitted). "It
consists of more than a mere scintilla of evidence but may be some-
what less than a preponderance." Laws v. Celebrezze, 368 F.2d 640,
642 (4th Cir. 1966). In reviewing for substantial evidence, we do not
re-weigh conflicting evidence, make credibility determinations, or
substitute our judgment for that of the Commissioner. See Hays v.
Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990). If, in the face of con-
flicting evidence, reasonable minds could differ as to whether a
claimant is disabled, it is the Commissioner or his designate, the ALJ,
who makes the decision. See Walker v. Bowen, 834 F.2d 635, 640
(7th Cir. 1987). Accordingly, "[t]he issue before us is not whether
[Ferguson] is disabled, but whether the ALJ's finding that she is not
disabled is supported by substantial evidence and was reached based

                    3
upon a correct application of the relevant law." Craig v. Chater, 76
F.3d 585, 589 (4th Cir. 1996).

III

On appeal, Ferguson assigns the following errors: (1) the ALJ
failed to give controlling weight to the opinion of her treating physi-
cian; (2) substantial evidence does not support the ALJ's conclusion
that she can perform light work with certain additional restrictions;
(3) the ALJ improperly discounted her claims of pain; and (4) sub-
stantial evidence does not support the ALJ's finding that there exist
a significant number of jobs that she can perform.

We have reviewed the record, briefs, joint appendix, and the dis-
trict court's opinion adopting the recommendation of the magistrate
judge. Our review persuades us that the district court correctly found
that the Commissioner's decision awarding benefits only from May
15, 1992, to December 15, 1993, is supported by substantial evidence
and was reached based upon a correct application of the law. Accord-
ingly, we affirm on the reasoning of the district court. See Ferguson
v. Apfel, No. 96-CV-763 (M.D.N.C. Apr. 3, 1998). We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

AFFIRMED

                    4